DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-6, 8, 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Brien US 20130058063.
As to claim 1, O’Brien teaches a mobile terminal, comprising a housing and a flexible screen (see fig. 2, 102, device; 104, flexible display, paragraph 0019) wherein: the flexible screen comprises a fixed portion fixed on the housing and an expansion portion movable relative to the housing (see fig. 2, 2, 102, device; 104, flexible display, paragraph 0020); the mobile terminal further comprises a support structure (see fig. 2, 214, interior of the mobile device; paragraph 0020) and a movement mechanism, the movement mechanism is configured to drives the expansion portion to move so that at least a part of the expansion portion is driven to moves outside the housing (see fig. 2, 210, carrier track, paragraphs 0019, 0020) ; and the movement mechanism is capable of driving the expansion portion to move in an opposite direction so that the expansion portion outside the housing is driven to retracts into the housing (see paragraphs 0019, 0020; The carrier tracks 210 roll around the fixed-radius rollers 208 that are integrated in the first housing part of the device, and as the carrier tracks bend, the flexible display bends around a fixed radius 216 to position a first, viewable section 218 of the flexible display approximately parallel to a second, retracted section 220 of the flexible display in the retracted position 202 of the expandable mobile device); and the support structure configured to support the expansion portion (see paragraph 0020; The flexible display 104 is implemented to extend from the interior 214 of the expandable mobile device 102 as the second housing part 112 slides out from the first housing part 110).
As to claim 2, O’Brien teaches wherein the support structure comprises a support mechanism configured to support the expansion portion, and the movement mechanism is configured to indirectly ).
As to claim 3, O’Brien teaches wherein the support mechanism comprises a plurality of support slats, and two adjacent support slats of the plurality of support slats are movably connected; or, the support mechanism comprises a support belt or a support plate made of flexible material; or, the support mechanism comprises a flexible support belt and a plurality of support slats, and the plurality of support slats are fixed on the flexible support belt (see fig. 2, 230, first supporting plate; 234, second supporting plate;  paragraph 0024).
As to claim 4, O’Brien teaches wherein the support structure further comprises a sliding support member, the housing comprises a fixed housing, the sliding support member is slidably connected to the fixed housing through a sliding pair, the sliding support member is connected with the movement mechanism and capable of moving under the drive of the movement mechanism, and the support mechanism is supported on the sliding support member (see fig. 2, 210, carrier tracks, paragraphs 0019; 0020; The expandable mobile device includes rollers 208 that are integrated in the first housing part 110, as well as carrier tracks 210 that are implemented to gear-engage the rollers. In this example, the carrier tracks are implemented as caterpillar-type tracks that roll around and are geared to the fixed-radius rollers 208 that are coupled by a connecting axle 212. In an implementation, the flexible display 104 is affixed to the carrier tracks 210 along the two side edges of the flexible display).
As to claim 5, O’Brien teaches wherein a fixed plate is fixedly connected to the fixed housing, the sliding pair comprises a sliding portion and a slide rail, the sliding portion is arranged on one of the fixed plate and the sliding support member, and the slide rail is arranged on the other of the fixed plate and the sliding support member (see fig. 2, 234, fixed plate, paragraph 0024; A second support plate 234 supports the second section 220 of the flexible display in the extended position of the device when the second section of the flexible display is extended out from the interior 214 of the device. The second support plate is configured for actuation to raise and rigidly position the second support plate under the second section of the flexible display in the extended position of the expandable mobile device).
slide-engage at 238 as the first support plate 230 rides over the second support plate 234, pushing the second support plate down where it is held in place under the first support plate).
As to claim 8, O’Brien teaches wherein the support structure is provided with a guide structure capable of guiding the movement of the support mechanism (see fig. 2, 210, carrier tracks, paragraphs 0019, 0020).
As to claim 27, O’Brien teaches wherein the mobile terminal further comprises a detection device configured to detect the degree of expansion of the flexible screen (see paragraph 0020; The rollers bend the flexible display at 222 through a one-hundred and eighty degree (180.degree.) bend that positions the viewable section of the flexible display approximately parallel to the retracted section of the flexible display in the retracted position of the device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 29, 34 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien US 20130058063 in view of Kummer US 20120280924.
As to claim 29, 34, O’Brien teaches control system configured to control expansion and retraction of a flexible screen of a mobile terminal, the mobile terminal comprising a housing and a flexible screen (see fig. 2, 102, device; 104, flexible display, paragraph 0019) wherein: the flexible screen comprises a fixed portion fixed on the housing and an expansion portion movable relative to the housing (see fig. 2, 2, 102, device; 104, flexible display, paragraph 0020); the mobile terminal further comprises a support structure (see fig. 2, 214, interior of the mobile device; paragraph 0020) and a movement mechanism, the movement mechanism is configured to drives the expansion portion to move so that at least a part of the ). O’Brien fails to teach the control system comprising: an instruction input unit configured to receive an instruction to expand the flexible screen or retract the flexible screen; and a control unit configured to control the action of the movement mechanism according to the instruction. Kummer teaches the control system comprising: an instruction input unit configured to receive an instruction to expand the flexible screen or retract the flexible screen (see fig. 8, 820, paragraph 0056; The communications device 800 includes a graphics processor 820, which may be operable to format and present data that is provided from the control logic 814, the memory 816, and/or other elements of the communications device 800 to the display screen(s) 822); and a control unit configured to control the action of the movement mechanism according to the instruction; (see fig. 8, 820, paragraph 0056; In some embodiments, graphics processor 820 may adjust which screen portions are activated or deactivated based on whether one or more of the screen portions are extended or retracted. Extension or retraction of screen portions may be detected by one or more mechanical or electrical detection devices (e.g., switches), which may be implemented according to desired design criteria)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Kummer into the system of O’Brien in order to provide a device with quality, high resolution display.
Allowable Subject Matter
s 7, 9, 11, 13, 14, 16-19, 21-25, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 7, the applied reference fails to teach wherein the slip-off preventing structure comprises a first slip-off preventing protrusion fixed on the fixed housing and a second slip- off preventing protrusion fixed on the sliding support member, and during a sliding process of the sliding support member, the first slip-off preventing protrusion is capable of interfering with the movement of the second slip-off preventing protrusion.
As to claim 9, the applied reference fails to teach wherein a guide rail is provided on the sliding support member, and the guide rail comprises a plurality of guide segments arranged along a sliding direction of the sliding support member and a connecting segment that connects the plurality of guide segments in sequence; and a guide portion is arranged on the support mechanism, and the guide portion is fitted with the guide rail.
As to claim 13, the applied reference fails to teach wherein the housing comprises a protective housing which comprises a bottom plate, a first side plate, a second side plate and a third side plate, the bottom plate is fixed to the sliding support member, the first side plate and the second side plate are respectively fixed to two opposite sides of the bottom plate, and the first side plate and the second side plate are arranged along the sliding direction of the sliding support member, the third side plate is fixed to an end of the bottom plate away from the sliding support member, and the third side plate is a curved plate with a radian.
As to claim 14, the applied reference fails to teach wherein the movement mechanism comprises a power source and a transmission mechanism, the power source is mounted on the housing or the support structure, the power source is connected with the transmission mechanism and is configured to drives the transmission mechanism to move, and the transmission mechanism is connected with the support structure and is configured to drives the support structure to move.
As to claim 16, the applied reference fails to teach wherein the movement mechanism comprises a motor and a transmission mechanism, the motor is mounted on the sliding support member and located on an inner side of the sliding support member, and the motor is connected to the transmission 
As to claim 17, the applied reference fails to teach wherein the movement mechanism comprises a driving portion and a transmission mechanism, the driving portion is mounted on the sliding support member and at least a part of the driving portion protrudes from the outer side of the sliding support member, the motor is connected to the transmission mechanism and is configured to drives the transmission mechanism to move, and the transmission mechanism is connected to the support mechanism and is configured to drives the support structure to move.
As to claim 24, the applied reference fails to teach wherein the movement mechanism comprises a power source and a transmission mechanism, the power source is mounted on the housing or the support structure, the power source is connected to the transmission mechanism and is configured to drives the transmission mechanism to move, and the transmission mechanism is a chain transmission mechanism, a belt transmission mechanism, or a gear toothed belt transmission mechanism; and the support structure comprises a support mechanism that is fixed on the chain of the chain transmission mechanism or on the belt of the belt transmission mechanism or on the8 45119500.1PRELIMINARY AMENDMENTPage 9 of 11Filed: August 7, 2020toothed belt of the gear toothed belt transmission mechanism, and the support mechanism is fixed to the expansion portion and configured to support the expansion portion.
As to claim 25, the applied reference fails to teach wherein the expansion portion is located at both ends of the flexible screen, the fixed portion is located in a middle of the flexible screen, the number of each of the movement mechanism and the support structure is two, and the two movement mechanisms are respectively configured to drive the expansion portions at both ends to move, and the two support structures are respectively configured to support the expansion portions at both ends; or, the expansion portion is located at one end of the flexible screen, the fixed portion is located at the other end of the flexible screen, and the number of each of the movement mechanism and the support structure is one.
As to claim 28, the applied reference fails to teach wherein a distance sensor is mounted on the sliding support member, an auxiliary detection device is arranged on the main board of the mobile 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T LE/Primary Examiner, Art Unit 2649